DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 05/10/2021.  This action is made FINAL.  

2.	Claims 1, 4-12, 14-16 and 19-22 are pending in the case.  Claims 1, 5, 14, 18-20 and 22 are independent claims.  Claims 1, 4, 11, 14, 16, and 19 have been amended.  Claims 2, 3, 13, 17-18 and 23-25 are cancelled.  Claims 7 and 9 are withdrawn.  






Response to Arguments

Applicant’s arguments, see p. 9-13, filed May 10, 2021, with respect to the rejection(s) of claim(s) 1, 11 and 16 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of William Rivard et al., US 9,721,375 B1 in view of Kunihiko Miyake, US 2014/0358981 A1 and further in view of Charles Monte et al., US 2015/0116363 A1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-12, 14-16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over William Rivard et al., US 9,721,375 B1 in view of Kunihiko Miyake, US 2014/0358981 A1 and further in view of Charles Monte et al., US 2015/0116363 A1.


Independent claim 1, Rivard discloses a method of controlling a display device including a rotatable display, the method comprising:

displaying a plurality of objects and a plurality of elements positioned in each of the plurality of objects on the display (i.e. a mobile device/television display screen displays a subpanel including any number of images - Fig. 5 “502"; col. 4, II. 15-20; the images each include an element, e.g. graphic, displayed in a bounding object, e.g. square - Fig. 3, 5);

based on an event occurring, rotating the display from a vertical orientation to a horizontal orientation (i.e. based on user input rotating the display screen, the sensor detecting a change in orientation causes a collection viewer module to reconfigure presentation of the display content, e.g. subpanel - col. 14, II. 32-42; the rotation occurs between a portrait orientation and a landscape orientation - Fig. 5; col. 4, II. 27-29); and 

based on a rotation angle of the display changing in the first direction, rotating the plurality of first elements in a second direction, which is opposite to the first direction, (i.e. when the display screen rotates the subpanel rotates inversely to maintain 

wherein an opacity, and an arrangement of the plurality of objects are maintained while the plurality of first elements are rotated (i.e. the bounding object, e.g. frame/tile, remains the same to maintain opacity - col. 17, ll. 17-27; the bounding object, e.g. frame/tile, arrangement is maintained as the display rotates – Fig. 3A/B).

Rivard fails to disclose controlling the motor to rotate the display relative to the base.

Miyake discloses (i.e. a display apparatus - Fig. 4 “B1” – including a display mounting instrument, e.g. base - Fig. 4 “B1”; Para 58; the display mounting instrument may be driven by a motor – Para 58; display visual information, e.g. a plurality of objects – Fig. 4 “B1”; based on a smartphone rotating between landscape and portrait orientations, the display apparatus similarly changes display orientation of its image – Fig. 4; and 

the image angle of view and display direction settings are transmitted to the display apparatus – Para 79 – where the image maintains its display arrangement – Fig. 4 - as the display apparatus rotates – Fig. 13).


It would have been obvious to combine Miyakie’s controlling the motor to rotate the display relative to the base, from a vertical orientation to a horizontal orientation, in a first direction with the method of Rivard because Rivard discloses display rotation implemented by any device such as a television, which Miyake also discloses implementation of display rotation with a television involves rotating the television using a motor relative to a base.  Thus, combining Miyake’s known method of using a motor to rotate a device relative to a base with the method of Rivard yields predictable results.

Rivard fails to disclose additionally displaying a plurality of second element in each pf the plurality of object, respectively and rotating the plurality of second element in the second direction, wherein a display orientation of the plurality of objects are maintained while the plurality of first elements are rotated, which Monte discloses (i.e. displaying tiles with first elements, e.g. objects, and second elements, e.g. text – Fig. 2, 3; maintaining display orientation of a display tile while rotating text and icons within the display tile – Fig. 2, 3).

Additionally, it would have been obvious at the effective filing date to combine Monte’s additionally displaying a plurality of second element in each pf the plurality of object, respectively and rotating the plurality of second element in the second direction, wherein a display orientation of the plurality of objects are maintained while the plurality of first elements are rotated with the method of Rivard because both teach rotating display content while displayed in a frame/tile based on display device rotation, which Monte 

One would have been motivated to combine Monte’s additionally displaying a plurality of second element in each pf the plurality of object, respectively and rotating the plurality of second element in the second direction, wherein a display orientation of the plurality of objects are maintained while the plurality of first elements are rotated with the method of Rivard for the advantage of enhancing rotation of display content during display device rotations to maintain visual orientation relative to a viewer/user.



Claim 4, Rivard discloses the method as claimed in claim 1, wherein the displaying comprises, based on the event occurring while at least one object of the plurality of objects is highlighted, rotating the display in the first direction by a predetermined angle while maintaining the at least one object of the plurality of objects to be highlighted  (i.e. select a subpanel from a plurality of displayed subpanels; each subpanel including any number of representative image – col. 19, ll. 35-50; the selected subpanel is visible, e.g. highlighted – Fig. 4; based on user input rotating the display screen rotates between a portrait orientation and a landscape orientation – Fig. 5; col. 4, ll. 27-29; when the display screen rotates the subpanel rotates inversely to maintain consistent image orientation – col. 4, ll. 28-32).



Claims 5, 15 and 20, Rivard discloses the method as claimed in claim 1, wherein the displaying comprises: 

based on a subpanel including any number of objects being selected from among a plurality of subpanels, displaying a first screen with respect to a selected object (i.e. displaying a screen with the selected sub panel - Fig. 4; a subpanel includes any number of images – Fig. 5 “502”; col.4, ll. 15-20; multiple subpanels rotate when the display device rotates - col.4, ll. 35-39);

based on the event occurring while the first screen is displayed, rotating the display in the first direction by a predetermined angle (i.e. based on user input rotating the display screen rotates between a portrait orientation and a landscape orientation – Fig. 5; col. 4, ll. 27-29); and 

based on the display being rotated in the first direction, fading out the first screen and fading in a second screen with respect to the selected object (i.e. images rotated due to display rotation may have transition effects, such as fade animation between frames, applied, e.g. an image in one frame may fade to a dot and re-emerge as an in-place rotated image – col. 17, ll. 17-27). 


an object of the plurality of objects.
It would have been obvious at the effective date of invention to include selecting an object with the method of Rivard because Rivard teaches display of a subpanels which can be selected and rotated in coordination with device rotation and where each may contain any number of objects, such as a single object.  Thus, Rivard’s selectable subpanel including a single object suggests a single object may be manipulated on the display.  Therefore, including selecting an object with the method of Rivard yields predictable results.


Claim 6, Rivard discloses the method as claimed in claim 5, wherein the displaying comprises fading out display of the first screen while rotating in the second direction, and fading in display of the second screen while rotating in the second direction (i.e. each image within the subpanel/view panel is animated synchronously – col. 16-17, ll. 65-2; images rotated due to display rotation may have transition effects, such as fade animation between frames, applied, e.g. an image in one frame may fade to a dot and re-emerge as an in-place rotated image – col. 17, ll. 17-27). 


Claim 8, Rivard discloses the method as claimed in claim 5, further comprising, based on the selected object being a file related content (i.e. a file or digital object can be selected by a user – col. 9, ll. 45-49), outputting a source related to the file related content (i.e. execute/output an application associated with the file or digital object – col. 

Rivard fails to specifically disclose the selected object being a audio related content, outputting a audio related to the music related content, wherein one of the first screen and the second screen includes at least one of an album cover, an artist picture and lyrics associated with the music related content.

It would have been obvious at the effective date of invention to include the selected object being a audio related content, outputting a audio related to the music related content, wherein one of the first screen and the second screen includes at least one of an album cover, an artist picture and lyrics associated with the music related content with the method of Rivard because Rivard teaches display elements representative of images, photo, and or digital media, are selectable to enable execution or output of an associated application.  Audio related content is exemplary of the various representations of display elements.  Thus, including audio related content, outputting a source related to the music content and screens including content associated with the music related content with the method of Rivard yields predictable results.


Claim 10, Rivard discloses the method as claimed in claim 1, wherein the rotating comprises rotating the display 90 degrees (i.e. the display screen rotates between a portrait orientation and a landscape orientation – Fig. 5; col. 4, ll. 27-29). 



Independent claim 11, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 12, 14, 19, the corresponding rationale as applied in the rejection of claim 4 applies herein.

Independent claim 16, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim 21, Rivard discloses the display device as claimed in claim 11, wherein a horizontal length of the display is less than a vertical length of the display in the vertical orientation, and wherein the horizontal length is greater than the vertical length in the horizontal orientation (i.e. a rectangular shaped display with a horizontal length greater than a vertical length - Fig. 5) as does Miyake (Fig. 4).  


Claim 22, Rivard discloses the display device as claimed in claim 21, wherein the processor is further configured to maintain an orientation of each of the plurality of first elements (i.e. when the display screen rotates the subpanel rotates inversely to maintain consistent image orientation - col. 4, II. 28-32 – where the image includes an element, e.g. graphic, displayed in a bounding object, e.g. square - Fig. 3, 5).

Rivard fails to disclose maintaining an orientation of elements, with respect to the base, while the display is rotated by the motor from the vertical orientation to the horizontal orientation, which Miyake discloses (i.e. as the display apparatus changes display orientation of its image – Fig. 4 - the image angle of view and display direction settings are transmitted to the display apparatus – Para 79 – where the image maintains its display arrangement – Fig. 4 - as the display apparatus rotates – Fig. 13).

Similar rationale as applied in the rejection of claims 1 and 11 apply herein.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619